Beck, J.
I. The first three grounds of demurrer may be considered together. They present substantially the objection *178that the petition fails to show deféndant constructed'or had control of the construction and repairs of the bridge and approach, and was under obligation to keep it in repair.
The petition alleges that “ the bridge was built about 1869, by money, materials and labor furnished* a part by the county of Floyd, a part by the township of St. Charles, and a part by the citizens of Floyd county; that the approaches of the bridge were a part of the bridge and necessary to enable travelers to pass on and off of the bridge. One of these" “ approaches was eighty feet long and from one and a-lialf to eight feet high, the other was sixty feet long find from three to five feet high.
i. BBiDGE:approaciies to. 2t _: iia. ty'^nogn-01111" genee. I. The approach to the bridge was a part of the bridge, Moreland v. Mitchell County, 40 Iowa, 394. 2. qqie faej; j.]^ a parj. 0f cost of construction of the bridge and approach, which together constitute in law the bridge, was contributed by another corporation, or by citizens, does not relieve the defendant of liability for negbgence in its construction or in keeping it in repair. Moreland v. Mitchell County, supra; Van Pelt v. City of Davenport, 42 Iowa, 308.
3. There can be no doubt, upon the facts as shown by the petition relating to the dimensions of the bridge, that it is a “ county bridge,” and that defendant was under obligation to cause it to be so constructed and kept in repair that it would be safe in its proper use. Chandler v. Fremont County, 42 Iowa, 58; Soper v. Henry County, 26 Iowa, 269.
3.-: defeet m eonstruction. II. The third ground of demurrer presents the further objection that the defects of the bridge causing the ," ... . ° injury to plain tin, as shown in his petition, are not such as defendant is required by law to repair.
The petition shows the accident occurred because of defects in the construction of the approach to the bridge, which was but twelve feet wide, with a crowning surface for the roadway. The defendant is under obligation to so construct bridges that they shall be- safe for travelers.
*1794.-: damages, plead *178III. In the fourth sub-division of the demurrer it is urged *179as an objection to the petition that it does not aver that plaintiff had not full knowledge of the defects in the |jrj¿g0> such averment is required to make out a .cause of action.
IY. Other objections are to the effect that the petition fails to show that plaintiff was not himself negligent. They find no support in the record. The petition'alleges that the plaintiff was without fault or negligence.
In our opinion the demurrer was erroneously sustained.
Ee versed.